Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 26-30 and amended dependent claims 31, 32, 34, and 35) in the reply filed on 12/02/2021 is acknowledged.
Claims 37-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of specimens are … arranged laterally in a two-dimensional array” (claim 35) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract of the disclosure is objected to because the length is greater than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-32, 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, claim 26 recites the limitations “a reader system” and “a laser system”. It is unclear how the reader system and the laser system are structurally interrelated,  Claims 27-32, 34 and 35 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 28, claim 28 recites the limitation "its" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 28, claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: what structure of the fixture allows for the fixture to hold the sample on its outer edges? 
Regarding claim 29, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 29 recites the broad recitation such as pulsed-laser system, continuous laser system, tunable laser system, and the claim also recites which is the narrower statement of the range/limitation such as femto-second laser system, pico-second laser system, nano-second laser system, micro-second laser system, Q-switched laser system . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 30, claim 30 recites the limitation “wherein the reader system comprises an optical system for reading a barcode or quick response (QR) code, a radio-frequency …or an image capturing system” in lines 1-3. The grouping of the limitations are 
Regarding claim 31, the term “ultra-short” is a relative term which renders the claim indefinite. The term “ultra-short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 31, claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: what structural elements contributes allows the laser system to be an “ultra-short pulsed laser system”? 
Regarding claim 32, claim 32 recites the limitation "the specimen" in lines 32 and 33.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-32, 34 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woditschka et al. (WO 2015104419 A1).
Regarding claim 26, Woditschka teaches an automated sample preparation system (Fig. 1; paragraph [0014]) comprising: 
a fixture (Fig. 1, sample holder 140) for holding a sample having a portion of interest; 
a reader system (barcode scanners 161-163) configured for receiving information pertinent to the sample (paragraph [0060]); 
a laser system (microdissection device 120) configured for isolating the portion of interest from the sample (paragraphs [0009], [0031]); and 
a collection bin (collecting containers 151-153) configured for collecting the isolated portion of interest (paragraph [0034]).
Note that the functional recitations that describe the fixture, the reader system, the laser system, and the collection bin are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. 
Note that sample having a portion of interest is not positively recited structurally and are interpreted as intended uses of the claimed apparatus. 
Regarding claims 27, 28, and 35, Woditschka teaches all of the elements of the current invention as stated above. Note that the functional recitations that describe the fixture, the reader system, the laser system, and the collection bin are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. Note that sample having a portion of interest is not positively recited structurally and are interpreted as intended uses of the claimed apparatus. 

Regarding claim 29, Woditschka teaches all of the elements of the current invention as stated above. Woditschka further teaches wherein the laser system comprises one of a femto-second laser system, a pico-second laser system, a nano-second laser system, a micro- second laser system, a carbon dioxide laser system, a mode-locked laser system, a pulsed- laser system, a Q-switched laser system, a Nd:YAG laser system, a continuous wave laser system, a dye-laser system, a tunable laser system, a Ti-Sapphire laser system, a high-power diode laser system, or a high-power fiber laser system (paragraph [0063] teaches laser settings, which implies the laser is a tunable laser system).
Note that the laser of Woditschka is interpreted as capable of being operated in different modes such as femto-second, continuous wave, pulsed.
Regarding claim 30, Woditschka teaches all of the elements of the current invention as stated above. Woditschka further teaches wherein the reader system comprises an optical system capable of reading a barcode or quick response (QR) code, a radio-frequency identification (RFID) system for reading an RFID tag, or an image capturing system for imaging the sample or a video capturing system for monitoring the sample (paragraph [0048]), and wherein the information pertinent to the sample comprises one of a position, a location, or coordinates for the portion of interest (paragraph [0040]).
Regarding claim 31, 32 and 34, Woditschka teaches all of the elements of the current invention as stated above. Note that the laser of Woditschka is interpreted as capable of being operated in different modes such as femto-second, continuous wave, pulsed.

Note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clark (US 20140263216 A1) teaches an automated sample preparation system (Fig. 15, abstract) comprising:  a fixture (Fig. 15, cradles 114,116) for holding a sample having a portion of interest (paragraph [0075] teaches the cradles hold hard drives);  a reader system (scanner 124; paragraph [0080]) configured for receiving information pertinent to the sample (paragraph [0080] teaches the scanner 124 scans a barcode on the hard drive);  a laser system (laser head 118) configured for isolating the portion of interest from the sample (claims 26-28 teaches the laser cuts patterns into an electronic media storage device); and a collection bin (paragraph [0070], collection bin 36) configured for collecting the isolated portion of interest (paragraph [0070]). Clark further teaches wherein the fixture is capable of holding the sample on its outer edges (Fig. 12 shows cradles 12 and 14 holding the hard drives on its outer edge) and the sample is in contact with the fixture less than about 10% of lateral surface area of the sample (Fig. 12). 

Hall (US 20150323431 A1) teaches a laser ablation tomography system including a specimen stage for supporting a specimen (abstract, Fig. 1). Hall teaches the system comprises a picosecond or femtosecond pulsed laser (paragraphs [0035], [0043]) wherein by adjusting laser parameters, specimens ranging from extremely delicate to much harder materials can be processed (paragraph [0034]). Hall teaches that the use of a femtosecond or picosecond laser is preferred and that investigations and research have shown that there is superior edge quality, reduced thermal impact, increased allowable specimen dimensions (due to higher irradiance and more obtainable ablation thresholds) and wider range of materials that can be processed using ultrafast lasers (paragraph [0036]). Hall teaches a Q-switched laser (paragraph [0028]).
Schutze et al. (US 5998129 A1) teaches a process for sorting and harvesting biological objects on a planar carrier comprising a laser (abstract; Fig. 5). Schutze teaches the planar carrier (Fig. 5, element 3) is capable of holding the sample on its outer edges and the sample is in contact with the fixture less than about 10% of lateral surface area of the sample.
Sercel et al. (US 20150316451 A1) teaches an automatic plant tissue sampler comprising a plant handler, an imager, and a collection vessel (abstract). Sercel teaches a laser cutter (paragraph [0108]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798